DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 08 December 2021.
Claims 1, 8, 16, and 21-22 are amended by the Applicant.
Claims 4 and 11 are canceled by the Applicant.
Claims 1-3, 5-10, and 12-26 are currently pending.
Claims 1-3, 5-10, and 12-26 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
The arguments in response to the duplicate claim warning have been fully considered and in combination with the amendments are found persuasive. The Examiner withdraws the duplicate claim warning.
The arguments in response to the drawing objection(s) have been fully considered and in combination with the amendments are found persuasive. The Examiner withdraws the drawing objection(s).
The arguments in response to the claims rejection under 35 U.S.C § 103 have been fully considered and in combination with the amendments are found persuasive. The Examiner withdraws the prior art rejections.
Allowable Subject Matter
Claims 1-3, 5-10, and 12-26 are allowed.

In combination with the other structures required by the independent claims, the inclusion of:
Regarding Claim 1:
a multiple of variable vanes that extend between the outer static flowpath wall and the inner static flowpath wall, a segment of the outer static flowpath wall and the inner static flowpath wall extending between each of the multiple of variable vanes, each of the multiple of variable vanes pivotable about a respective longitudinal axis; and a multiple of airfoil shaped contoured stops that extend radially inwardly from the segment of the outer static flowpath wall or radially outwardly from the segment of the inner static flowpath wall, each one of the multiple of contoured stops located adjacent to each of the multiple of variable vanes to seal with each respective one of the multiple of variable vanes when the respective variable vane is pivoted about the longitudinal axis to a first position which provides a hard contact therewith; (emphasis added)
Regarding Claim 9:
a first side of the first variable vane along a chord length when the first variable vane is pivoted about the longitudinal axis to a first position which provides a hard contact therewith, wherein the contoured stop is of a chord length between 20%-40% of a chord length of the first variable vane from a trailing edge thereof;
Regarding Claim 16:
rotating a variable vane about a longitudinal axis until a side of the variable vane hard contacts an airfoil shaped contoured stop that extends from a static flowpath wall radially along the variable vane, the airfoil shaped contoured stop of a shape that matches at least a portion of the side of the variable vane providing a sealing surface therewith;
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to McCaffrey et al (US 8105019 B2) or Scothern (EP 2975224 A1).
The Examiner notes, McCaffrey et al is considered the closest prior art, but does not teach the limitations as described above.
Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567. The examiner can normally be reached Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745